—In a claim to recover damages for negligence, the claimant appeals from an order of the Court of Claims (Ruderman, J.), entered March 4, 1997, which granted the defendant’s motion for summary judgment dismissing the claim.
Ordered that the order is affirmed, with costs.
The submissions made by the defendant State of New York established its prima facie entitlement to judgment as a matter of law dismissing the claim (see, e.g., Winegrad v New York *681Univ. Med. Ctr., 64 NY2d 851; Zuckerman v New York City, 49 NY2d 557; Helmbrecht v Krauthamer, 239 AD2d 316). In support of its motion for summary judgment, the State submitted probative documentary evidence, including relevant correspondence, affidavits, and the deposition testimony of an engineer employed by the City of New Rochelle, who testified that the City was responsible for maintenance of the damaged sidewalk where the claimant allegedly fell. Since the materials submitted in opposition to the motion were insufficient to create triable issues of fact, the Court of Claims properly granted the State’s motion for summary judgment (see, Roth v Spletzer, 236 AD2d 599).
Miller, J. P., Thompson, Friedmann and McGinity, JJ., concur.